389 U.S. 88
88 S. Ct. 253
19 L. Ed. 2d 255
BALTIMORE & OHIO CHICAGO TERMINAL R. CO. et al.v.UNITED STATES et al.
No. 539.
Supreme Court of the United States
October Term, 1967.
November 6, 1967

John H. Gobel, for appellants.
Acting Solicitor General Spritzer, Assistant Attorney General Turner, Robert W. Ginnane and Nahum Litt, for appellees United States and others.
Don McDevitt, for appellees Atchison, T. & S. F. and others.
PER CURIAM.


1
The motions to affirm the granted and the judgment is affirmed.